NO. 12-10-00190-CR

                       IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS
KEVIN MCBRAYER,
APPELLANT                                        '   APPEAL FROM THE 241ST

V.                                               '   JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,                              '   SMITH COUNTY, TEXAS
APPELLEE

                              MEMORANDUM OPINION
                                  PER CURIAM
       Appellant Kevin McBrayer pleaded guilty to forgery of a financial instrument and
was placed on deferred adjudication community supervision for five years. The State
later filed an application to proceed to final adjudication alleging that Appellant had
violated the conditions of his deferred adjudication community supervision. The trial
court granted the State’s application, found Appellant guilty, and imposed sentence.
Appellant filed a pro se notice of appeal.
       When Appellant did not file a docketing statement after notice, this court ordered
the trial court to conduct a hearing to determine the cause of Appellant’s failure to file a
docketing statement and whether Appellant had abandoned the appeal. The trial court
was also ordered to determine whether Appellant could afford to hire counsel, was
entitled to appointed counsel, or desired to represent himself on appeal.
       At the hearing, Appellant informed the trial court that he did not wish to pursue
the appeal. He also presented the court with a motion to dismiss the appeal, which had
been signed and sworn to by Appellant.          Consequently, the trial court found that
Appellant had abandoned his appeal.
       We have received a supplemental reporter’s record and clerk’s record relating to
the hearing. This record includes Appellant’s testimony and his motion to dismiss, as
well as the trial court’s findings of fact and conclusions of law. The supplemental record
supports the trial court’s finding that Appellant does not wish to pursue this appeal and
has abandoned it. Accordingly, the appeal is dismissed. See TEX. R. APP. P. 42.2(a).

Opinion delivered September 15, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                          (DO NOT PUBLISH)




                                                      2